Citation Nr: 1218397	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an increased disability rating for arthritis of the left knee with chondromalacia (left knee disability), rated as 30 percent disabling for the period prior to November 6, 2006. 

2. Entitlement to an increased disability rating for total left knee replacement, rated as 30 percent disabling from January 1, 2008.

3. Entitlement to an increased disability rating for arthritis of the right knee with chondromalacia (right knee disability), currently rated as 10 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Des Moines, Iowa. Jurisdiction over the claims files is currently with the RO in Des Moines, Iowa. 

In February 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

TDIU

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 38 C.F.R. § 4.16(a). 

In this case, service connection is in effect for a total left knee replacement, currently rated 30 percent disabling, peripheral neuropathy of the right lower extremity, currently rated 20 percent disabling (by virtue of a March 2012 rating decision); peripheral neuropathy of the left lower extremity, currently rated 20 percent disabling (by virtue of a March 2012 rating decision); a right knee disability, currently rated 10 percent disabling; diabetes mellitus, currently rated 10 percent disabling; peripheral neuropathy of the right upper extremity, currently rated 10 percent disabling; and peripheral neuropathy of the left upper extremity, currently rated 10 percent disabling.  The combined evaluation for compensation is 80 percent.  The record reflects that service connection for peripheral neuropathy of the upper and lower extremities was established as secondary to diabetes mellitus.  Thus, these disabilities result from a common etiology.  Consequently, the Veteran has satisfied the criteria of at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. The schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  As such, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Board notes that, while the Veteran has been unemployed since approximately 2009 (according to his application for TDIU), the question in a TDIU claim is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The December 2010 VA examination report shows that the examiner opined at the outset that the Veteran's service connected disabilities rendered the Veteran unable to secure and maintain substantially gainful employment.  The examiner noted that the Veteran had functional impairment that would impact physical employment.  The examiner then noted that the Veteran was planning on undergoing surgery for his neck [a nonservice connected disability], which the examiner indicated would added restrictions as well.  The examiner maintained that the Veteran could do sedentary employment that would allow alternate sitting and standing to ease the pain in the low back [a nonservice connected disability] and knees.  The examiner noted that the Veteran would be limited to a certain amount of lifting in pounds once he underwent neck fusion surgery.  In response to the disability or disabilities that rendered the Veteran unable to secure and maintain substantially gainful employment, the opinion concluded with the examiner identifying the Veteran's bilateral knee disorder, low back disorder, and neck disorder, which the examiner described would affect the Veteran's walking, standing, pushing, sitting, bending, climbing, lifting/carrying, and repetitive neck motion.  The Board observes that it is unclear that the examiner was cognizant of which disabilities service connection was in effect for.  Also, the examiner opined that the Veteran was unemployable but also indicated that he was capable of sedentary employment with accommodations.  Most significantly, the examiner ultimately did not address the question of whether the Veteran's service connected disabilities alone rendered him unemployable.  

The record further reflects that the Veteran's vocational rehabilitation folder contains a March 2011 counseling record in which the case manager found that a suitable vocational goal was not considered currently reasonably feasible.  The case manager noted that given the Veteran's age, the poor economy and labor market, his physical disabilities ("both knee conditions . . . his diabetes which causes peripheral neuropathy in both lower and upper extremities"), education, and skills, a suitable vocational goal did not appear to be currently reasonably feasible.  Thus, with respect to disabilities, the case manager only identified service connected disabilities in rendering a finding that a vocational goal was not feasible.  In the feasibility worksheet, however, in response to the same question of whether achievement of a vocational goal was currently reasonably feasible, the case manager responded in the negative but included nonservice connected disabilities as the basis for his finding.  

In light of the above deficiencies, the Board finds that it is necessary to obtain a Social and Industrial Survey for purposes of determining whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Increased Rating for Knees

The Veteran filed a claim for increased ratings for his knee disabilities in November 2003.  Both knees were rated under Diagnostic Code 5003-5261.  In November 2006, he filed a claim for a total left knee replacement.  An April 2007 rating decision assigned a temporary 100 percent evaluation for the total left knee replacement, effective November 6, 2006, to January 1, 2008.  From that point forward, the Veteran's left knee has been rated under Diagnostic Code 5055 for a total left knee replacement. 

In November 2006, the Veteran underwent a total left knee replacement. See VA Treatment Records. The Veteran was sent to Mercy Medical Center in Cedar Rapids, Iowa, for outpatient rehabilitation. VA records indicated that his treatment there was originally scheduled to last until at least March 2008, but a February 2008 letter from Mercy Medical Center recommended the Veteran for continued physical therapy.  Any additional available records from Mercy Medical Center should be obtained.

The Veteran's last VA examination was a general VA examination in December 2010.  At his February 2012 hearing, the Veteran requested a new VA examination, contending that his knee disabilities have gotten worse than they were at the December 2010 VA examination.  The Board will afford the Veteran another VA examination.  Current VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and complete VA treatment records dating since October 2011. Evidence of attempts to obtain these records should be associated with the claims file. 

2.  Obtain the Veteran's current and complete Mercy Medical Center rehabilitation treatment records, including records dated in 2007 and 2008.  Evidence of attempts to obtain these records should be associated with the claims file. 

3.  Thereafter, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral knee disabilities.  The claims folder must be made available to and reviewed by the examiner, and the examination report must reflect that such review was conducted.  All indicated studies, including x-rays should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should also provide an opinion concerning the impact of the bilateral knee disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

4.  Thereafter, schedule the Veteran for a Social and Industrial Survey for the purpose of ascertaining the impact of his service-connected disabilities on his employability.  The claims folder must be made available to and reviewed by the examiner including the results from the examination ordered in Remand instruction number 3.

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities ((i.) total left knee replacement, (ii) peripheral neuropathy of the right lower extremity, (iii) peripheral neuropathy of the left lower extremity, (iv) right knee disability, (v) diabetes mellitus, (vi) peripheral neuropathy of the right upper extremity, and (vii) and peripheral neuropathy of the left upper extremity)) have on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All findings and conclusions should be supported by a rationale.

5.  After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


